Title: From Thomas Jefferson to Gouverneur Morris and Thomas Pinckney, 15 March 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia March 15th. 1793.

The President has seen with satisfaction that the Ministers of the United States in Europe, while they have avoided an useless commitment of their Nation on the subject of M. de la Fayette, have nevertheless shewn themselves attentive to his situation. The interest which the President himself, and our Citizens in general take in the welfare of this gentleman, is great and sincere, and will entirely justify all prudent efforts to serve him. I am therefore to desire that you will avail yourself of every opportunity of sounding the way towards his liberation, of finding out whether those in whose power he is, are very tenacious of him, of insinuating through such channels as you shall think suitable the attentions of the Government and people of the United States to this object, and the interest they take in it, and of procuring his liberation by informal solicitations, if possible. But if formal ones be necessary, and the moment should arrive when you shall find that they will be effectual, you are authorized to signify, through such channel as you shall find suitable, that our Government and Nation, faithful in their attachments to this gentleman for the services he has rendered them, feel a lively interest in his welfare, and will view his liberation as a mark of consideration and friendship for the United States, and as a new motive for esteem and a reciprocation of kind offices towards the power to whom they shall be indebted for this Act.
A like letter being written to Mr. Pinckney, you will of course take care that, however you may act through different channels, there be still a sufficient degree of concert in your proceedings. I am, with great and sincere esteem, Dear Sir, Your most obedient and most humble Servant

Th: Jefferson

